DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/6/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 14-17 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Annin et al., US 4,953,609.
Regarding claim 14
Annin discloses an insect protection arrangement for an opening in a mobile vehicle unit (the unit can be installed to divide a space), the insect protection arrangement comprising: 

wherein each of the two guide rails are connected to the at least one frame strip via a rotary joint (12 and 13).
Regarding claim 15:
Annin discloses wherein at least one of the two guide rails (8 and 9) comprises a locking arrangement (frictional locking) which is configured to connect with the at least one frame strip (via pin 13 and nut element 18).
Regarding claim 16:
Annin discloses wherein the locking arrangement comprises a click connection (when extended they frictionally click into place vertically against end wall 4).
Regarding claim 17:
Annin discloses wherein the locking arrangement comprises a pin element (13) which is movably supported in the at least one of the two guide rails and the at least one frame strip so that, in a pulled-out position, the pin element allows for a rotation of the rotary joint.
Regarding claim 26:
Annin discloses wherein the at least one frame strip comprises a housing cassette for receiving the extendable insect protection screen.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 


Claims 14-17 and 22-27 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al., US 2005/0257899 in view of Annin et al., US 4,953,609.
Regarding claim 14:
Lee discloses an insect protection arrangement (46) for an opening in a mobile vehicle unit (an RV), the insect protection arrangement comprising: 
a frame arrangement comprising two guide rails (62 and 104) and at least one frame strip (136) which is configured to connect the two guide rails, the at least one frame strip comprising an extendable insect protection screen (95) which is guided movably in the two guide rails.
Lee does not expressly disclose wherein the two guide rails are connected to the frame strip via a rotary joint.
Annin discloses a deployable screen (22) wherein two guide rails (8 and 9) are connected to at least one frame strip (2) via a rotary joint (12 and 13).
At the time the invention was filed, it would have been obvious to a person of ordinary skill to substitute the frame strip/cassette arrangement with a pivotable connection to the guide rails as suggested by Annin for the arrangement of Lee in order to provide for a discrete carrying case for the screen door of Lee that can be removed and/or neatly stored on the side of the vehicle when not in use.
Regarding claim 15:
Annin discloses wherein at least one of the two guide rails (8 and 9) comprises a locking arrangement (frictional locking) which is configured to connect with the at least one frame strip (via pin 13 and nut element 18). Additionally, the guide rails (8 and 9) have a locking arrangement with the distal frame strip (25, refer to Fig. 4).
Regarding claim 16:
Annin discloses wherein the locking arrangement comprises a click connection (when extended they frictionally click into place vertically against end wall 4) and also wherein fitting 26 clicks into annular groove 27.
Regarding claim 17:
Annin discloses wherein the locking arrangement comprises a pin element (13) which is movably supported in the at least one of the two guide rails and the at least one frame strip so that, in a pulled-out position, the pin element allows for a rotation of the rotary joint.
Regarding claim 22:
Lee discloses wherein the two guide rails are provided as an upper guide rail and as a lower guide rail, each of which extend in a longitudinal direction of the mobile vehicle unit (refer to Fig. 2).
Regarding claims 23-24:
Lee discloses a second frame strip (134) arranged in the opening, the second frame strip configured to cooperate with the insect protection screen in a sealing manner;
wherein the second frame strip is configured as a brush (79 and 86, refer to Fig. 4b).
Regarding claim 25:
Lee discloses wherein the screen comprises a handle strip on a side which is averted from the at least one frame strip (para. 0059).
Regarding claim 26:
Lee discloses wherein the at least one frame strip comprises a housing cassette (40, refer to Fig. 4a) for receiving the screen.
Regarding claim 27:
Lee discloses wherein the vehicle unit is a camper van (abstract).

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al., US 2005/0257899 in view of Annin et al., US 4,953,609, further in view of Dressler, EP 2,990,245.
Regarding claim 18:
Lee in view of Annin does not expressly disclose a spring element.
Dressler discloses a pinned, pivotable support arm (20, refer to Fig. 2a) wherein the joint includes a spring element (22), wherein a pin element is movably supported in place under pretension in the spring element that biases the legs outward.
At the time the invention was filed, it would have been obvious to a person of ordinary skill to use a biasing spring element as suggested by Dressler on the guide rails of Annin in order to urge the guide rails outwardly when the encasement is opened for deployment.
Regarding claim 19:
Lee discloses wherein each of the two guide rails comprises a blocking arrangement for the insect protection screen.
Regarding claim 20:
Lee discloses wherein the blocking arrangement is designed as a cord brake (the screen sits in the rails upon a cord 141 at the periphery of the screen).

Allowable Subject Matter
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 21, the arrangement of Lee discloses a cord brake but does not disclose a cord passed through a rotary joint. Adding a cord through a rotary to the structure of Lee in view of Annin would either compromise the functionality of the device of Lee or would require improper hindsight reasoning and reconstruction to modify the device of Lee in view of Annin and Dressler to incorporate a cord through the rotary joint.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT W HERRING whose telephone number is (571)270-3661. The examiner can normally be reached Monday-Thursday 7:30a-6:00p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT W HERRING/Primary Examiner, Art Unit 3633